DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, species A-I and species B-I in the reply filed on 2/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 8, 11, 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7 and 13 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Becker, et al. (US 7847446).
Becker disclosed a magnetic field generating unit 5 that is fixed to an object (rotor) that moves  relative to magnetic field detecting means 7 comprising: a magnetic field generator 9; a first support structure 4 that is fixed to the object; and a second support structure 8 that is independent of the first support structure, wherein the second support structure is supported by the first support structure and supports the magnetic field generator; (claim 2) wherein the second support structure 8 is formed of a nonmagnetic material (plastic), and the magnetic field generator is arranged away from the first support structure; (claim 4) wherein the second support structure is formed of a resin that is bonded both to the first support structure and the magnetic field generator; (claim 5) wherein the resin covers a part of the magnetic field generator; (claim 7) wherein the second support structure is made of an injection-molded resin (col. 3, lines 49-51); (claim 13) wherein the first and second support structures have elongate shapes, and the second support structure is supported by the first support structure at an end of the second support structure with regard to a longitudinal direction thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker, cited above, in view of Taniguchi, et al. (US2014/0145564).
Becker was silent wherein the first support structure 4 (shaft) is formed of a nonmagnetic material.  Taniguchi disclosed a shaft 35 formed of a nonmagnetic material, inherently, for the purpose of limiting external disturbance magnetic field on the detector 62 [0041-0042].  Since Becker and Taniguchi are both from the same field of endeavor, the purpose disclosed by Taniguchi would have been recognized in the pertinent art of Becker.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Becker a nonmagnetic first support structure for the purpose of limiting external disturbance magnetic field on the detector.
Claims 1, 2, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, et al., (US2019/0232928) in view of Denso Corp (JP2013-96723), cited on applicant’s IDS.
Adachi disclosed (claim 14) a position detecting device comprising a magnetic field generating unit 28 that is fixed to an object (14,15,16) that moves linearly; and magnetic field detecting means 3 for detecting a magnetic field that is generated by the magnetic field generating unit; said magnetic field generating unit that is fixed to said object (13-16) that moves relative to said magnetic field detecting means 3 comprising: a magnetic field generator 28; a first support structure 11 that is (movably) fixed to the object; and a second support structure 2 that is independent of the first support structure, wherein the second support structure is supported by the first support structure and supports the magnetic field generator; (claim 2) the magnetic field generator is arranged away from the first support structure; (claim 13) wherein the first and second support structures have elongate shapes, and the second support structure is supported by the first support structure at an end of the second support structure with regard to a longitudinal direction thereof. Adachi was silent whereas Denso Corp, disclosed in figs. 3, 11 and 13, (claim 2) wherein the second support structure 61 is formed of a nonmagnetic material (cross hatching indicates plastic); (claim 9) wherein the magnetic field generator includes: a first magnet 201 having a first surface that faces the magnetic field detecting means 501, a second magnet 202 having a second surface that faces the magnetic field detecting means; and an elongate yoke 33 that is fixed to the first and second magnets on back surfaces of the first and second surfaces, respectively, and that is made of a soft magnetic material, wherein the first and second magnets are positioned equidistant from a center of the yoke with regard to a longitudinal direction thereof; (claim 10) wherein the second surface has a polarity that is different from a polarity of the first surface.  Denso Corp disclosed usage of its detection device in the stroke portion of a brake of an automobile and is therefore an equivalent structure known in the art.  Therefore, because these two magnetic field generating units were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Denso Corp’s magnetic field generating unit in Adachi.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837